Citation Nr: 1037515	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for Tourette's 
syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION


The Veteran served on active duty from April 1960 to October 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for Tourette's 
syndrome will be addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  In October 1996, the RO denied the Veteran's initial claim of 
entitlement to service connection for Tourette's syndrome.  
Although provided notice of this decision, the Veteran did not 
perfect an appeal thereof.

2.  Evidence received since the October 1996 decision is new and 
material, as it raises a reasonable possibility of substantiating 
the claim of service connection for a Tourette's syndrome.


CONCLUSION OF LAW

New and material evidence has been submitted since the October 
1996 rating decision, and the Veteran's claim for service 
connection for Tourette's syndrome is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of whether new and material 
evidence has been submitted to reopen the Veteran's claim of 
entitlement to service connection for Tourette's syndrome because 
the claim is reopened.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In May 1996, the Veteran filed a claim entitlement to service 
connection for Tourette's syndrome.  In October 1996, the RO 
denied the claim because it was determined that the Veteran's 
Tourette's syndrome pre-existed his service and was not 
aggravated beyond its natural course therein.  Although he was 
provided notice of this decision, the Veteran did not perfect an 
appeal thereof, and it became final.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.201, 20.302 (2009).

In September 2007, the Veteran sought to reopen the claim, 
claiming that his Tourette's syndrome did not pre-exist service 
and had it onset during his active duty service.  In April 2008, 
the RO reopened, but continued the denial of service connection 
for Tourette's syndrome, finding that the Veteran did not submit 
sufficient evidence to demonstrate that his Tourette's syndrome 
either pre-existed his service and was aggravated beyond its 
natural course therein, or that his Tourette's syndrome had its 
clinical onset during his active duty service.  The Veteran 
perfected an appeal and the claim has been certified to the Board 
for appellate review.

In order to reopen a claim which has been previously denied and 
which is final, the Veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In this case, the RO determined that new and material evidence 
was presented to reopen the Veteran's claim for entitlement to 
service connection for Tourette's syndrome.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
October 1996 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).

Comparing the evidence received since the RO's October 1996 
rating decision to the evidence of record before then, the Board 
finds that the Veteran has submitted new and material evidence in 
support of his claim.  

At the time of the October 1996 rating decision, the evidence of 
record included the Veteran's service treatment records, dated 
from April 1960 to October 1960.  Among the Veteran's service 
treatment records was an April 1960 enlistment examination and a 
report of medical history that were silent as to Tourette's 
syndrome or any symptoms related thereto.  Further, in August 
1960, the Veteran underwent a psychiatric evaluation.  During the 
examination, the Veteran reported experiencing a skull fracture 
in 1950, after which he reported experiencing extreme 
nervousness.  After a "series" of psychiatric consultations, 
this nervousness abated, but returned after the deaths of his 
father in 1958, and mother in 1960.  The diagnosis was 
"inadequate personality disorder with anxiety."

In September 1960, the Veteran underwent a mental hygiene 
consultation.  During the consultation, he reported fainting 
while on top of a cotton gin at age 6, falling, and fracturing 
his skull.  According to the Veteran, he "bobbed his head" ever 
since the injury, which became more acute after the deaths of his 
father and mother.  After the injury, the Veteran also stated 
that his mother "jumped" at him for "shaking his head," and 
that his arm or leg would "jerk."  The Veteran also reported 
being treated by a psychiatrist 2 years before enlisting in the 
service for "tightness" in his neck that caused his head to 
"bob."  The Veteran stated that this treatment "relaxed him."  
The Veteran was ultimately deemed unable to tolerate much stress, 
especially after his parents' deaths.  Further, his tolerance for 
harassment and military discipline was deemed "very low."  It 
was recommended that the Veteran be discharged due to 
"unsuitability."

The evidence of record at the time of the October 1996 rating 
decision also included private outpatient treatment reports, 
dated from August 1993 to March 1995.  These outpatient treatment 
reports included diagnoses of Tourette's syndrome, but made no 
reference to the Veteran's military service, did not provide an 
etiological opinion, did not discuss the date of clinical onset, 
and did not address the issue of inservice aggravation.  Further, 
the evidence of record at the time of the October 1996 rating 
decision included a September 1996 VA psychiatric examination 
report, wherein a diagnosis of Tourette's syndrome was rendered, 
but no opinion was provided as to the date of onset, etiology, or 
inservice aggravation.

Since the October 1996 rating decision, the Veteran submitted VA 
treatment reports dated in January 2003; from December 2003 to 
September 2004; and from March 2006 to January 2008, that 
demonstrated diagnoses of and treatment for Tourette's syndrome.  
These treatment records did not, however, address the date of 
onset or the etiology of the Veteran's Tourette's syndrome.  The 
Veteran also submitted affidavits from his brother and sister-in-
law who both attested that the Veteran did not exhibit observable 
symptoms of Tourette's syndrome prior to his enlistment, to 
include after the skull fracture and his parents' deaths.  In 
December 2007, the Veteran's best friend asserted that he knew 
the Veteran for more than 50 years, but that he noticed the 
Veteran exhibiting symptoms of Tourette's syndrome only after he 
returned from military service.   

A January 2008 opinion from a private doctor rendered a diagnosis 
of Tourette's syndrome and stated, "There is no question the 
[Veteran] has Tourette's syndrome, and the history I have, 
suggests it began clinically at the time of his entrance into the 
military."

The Veteran also underwent a VA examination in April 2008.  
Ultimately, the examiner rendered a diagnosis of Tourette's 
syndrome that "as likely as not" occurred before his military 
service and was "not related to service."  The examiner further 
opined that there was no evidence that the Veteran's Tourette's 
syndrome was aggravated by his military service.

The Board finds that the evidence submitted since the October 
1996 rating decision is new and material because it has not been 
previously submitted and concerns a previously unestablished fact 
necessary to substantiate the underlying claim.  Further, the 
Board finds that the evidence submitted since the October 1996 
rating decision raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. 
§ 3.156(a); See Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that evidence is presumed credible for the purpose of 
determining whether the evidence is new and material).  Thus, the 
claim to service connection for Tourette's syndrome is reopened.  


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for Tourette's 
syndrome is reopened.



REMAND

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 
Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for service connection.  This means that 
no deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  Wagner, 370 F.3d 
at 1096.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous 
evidentiary standard, requiring that the no-aggravation result be 
"undebatable."  Cotant, 17 Vet. App. at 131. 

The salient issue in this case is when the Veteran's Tourette's 
syndrome had its clinical onset.  Pursuant to the Veteran's 
September 2007 claim to reopen the issue of entitlement to 
service connection for Tourette's syndrome, he underwent a VA 
examination in April 2008.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463-64 (2007)(holding that VA is not required to 
provide a new medical examination of a claimant seeking to reopen 
a previously and finally disallowed claim unless new and material 
evidence had been present).  The examiner was asked to review the 
evidence of record and to opine as to whether the Veteran's 
inservice symptoms represented the initial onset of his current 
Tourette's syndrome.  According to the resulting examination 
report, the Veteran's period of service was erroneously listed as 
being from April 29, 1950 to October 14, 1960.  Further, despite 
requesting the Veteran's claims file, it was not made available 
for review by the examiner.  As such, the examiner was only able 
to review the Veteran's statements and VA treatment reports dated 
from May 30, 2007 to March 6, 2008.  After reviewing the 
available evidence and administering a physical examination, the 
diagnosis was Tourette's syndrome.  The examiner then opined that 
the Veteran's Tourette's syndrome "as likely as not" pre-
existed his active duty service.  This opinion suggests that 
there is a 50 percent chance that the Veteran's Tourette's 
syndrome pre-existed his active duty service, and a 50 percent 
chance that it did not pre-exist his active duty service, but 
does not elaborate as to the timing of onset if the Veteran's 
Tourette's syndrome did not pre-exist service.  This opinion is 
made more confusing by the examiner's opinion that the Veteran's 
Tourette's syndrome was also "not service related."  The 
examiner then opined that there was no evidence that the 
Veteran's military service permanently aggravated his Tourette's 
syndrome symptoms.

In an addendum to the April 2008 opinion, the same examiner 
indicated that the conclusion was the same even after reviewing 
the September 1960 mental hygiene consultation, the affidavits 
from the Veteran's brother and sister-in-law, the statement from 
the Veteran's best friend, and the January 2008 opinion from a 
private doctor.  The addendum did not indicate that the Veteran's 
claims file was made available to and contemporaneously reviewed 
by the examiner.

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a further duty to assist the Veteran 
with the claim at issue herein.  

First, it does not appear that any efforts have been undertaken 
to obtain evidence associated with either the Veteran's pre-
service skull fracture or the psychiatric treatment he received 
prior to entering active duty service.  As such, the AMC/RO must 
request that the Veteran submit or identify records associated 
with his skull fracture and any psychiatric treatment received 
prior to his active duty service.  

Second, the Board finds that the April 2008 examination is 
inadequate for purposes of determining service connection.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  The 
examiner was not provided the Veteran's claims file for 
contemporaneous review and, thus, the opinion was not based on 
all of the available evidence.  Further, the rendered opinion was 
not sufficiently clear as to salient issue in this case; that is, 
the timing of the clinical onset of the Veteran's Tourette's 
syndrome.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)(stating that the Board may not substitute its own judgment 
on matters reserved for medical professionals).  Consequently, 
the Board finds that a remand is warranted in order to schedule 
the Veteran for another examination.

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must contact the Veteran and 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
his for Tourette's syndrome during the 
pendency of this appeal.  The AMC/RO must 
specifically request that the Veteran submit 
or identify records associated with his pre-
service skull fracture and any psychiatric 
treatment that he received prior to his 
active duty service.  

The AMC/RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the AMC/RO.  

If, after making reasonable efforts to obtain 
the named records the AMC/RO is unable to 
secure same, the AMC/RO must notify the 
Veteran and (a) identify the specific records 
the AMC/RO is unable to obtain; (b) briefly 
explain the efforts that the AMC/RO made to 
obtain those records; (c) describe any 
further action to be taken by the AMC/RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  The AMC/RO must then make arrangements 
with the appropriate VA medical facility for 
the Veteran to be afforded an examination 
conducted to determine the etiology and 
clinical onset of the Veteran's Tourette's 
syndrome.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, including 
the Veteran's service treatment records.  

After review of the entire evidence of 
record, eliciting a complete history from the 
Veteran, and clinical examination, the 
examiner must render an opinion as to whether 
the Veteran's Tourette's syndrome clearly and 
unmistakably pre-existed his active duty 
service.  If so, the examiner should render 
an opinion regarding whether it was 
aggravated beyond its natural course by the 
Veteran's active duty service.  

If it is determined that the Veteran's 
Tourette's syndrome did not pre-exist 
service, the examiner must opine as to 
whether it had its clinical onset during the 
Veteran's active duty service, or is 
otherwise related to service.  

A complete rationale for any opinion 
expressed, to include citation to specific 
documents in the claims file and supporting 
clinical findings, must be included in the 
examination report.  If the examiner is 
unable to render any of the requested 
opinions without resorting to speculation, 
the examiner must thoroughly explain why 
speculation is required.  The report prepared 
must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above actions have been 
completed, the AMC/RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


